 



Exhibit 10.3
HALIFAX CORPORATION
5250 Cherokee Avenue
Alexandria, Virginia 22312
May 5, 2006
Mr. Larry L. Whiteside
1618 Forest Bend Lane
Keller, Texas 76248
Re:      Employment Termination                              
Dear Mr. Whiteside:
We have reviewed the letter (“Election Letter”) dated April 18, 2006 from your
legal counsel, Margaret E. Holland, addressed to my attention, which indicates
your election to terminate employment with Halifax Corporation (“Halifax”).
While Halifax does not agree with the factual allegations set forth in the
Election Letter and your conclusion that facts surrounding your employment with
Halifax give you the right to terminate such employment for “Good Reason” (as
defined in the Employee Severance and Restrictive Covenant Agreement between you
and Halifax (the “Severance Agreement”)), Halifax is willing to pay you
severance for the 12 month period contemplated by Section 3(a) of the Severance
Agreement provided you do the following:
     1. Execute a release of claims against Halifax related to your employment
with Halifax; and
     2. Acknowledge and agree in writing to comply fully with your obligations
pursuant to that certain Restrictive Covenant Agreement dated September 30, 2004
by and among Halifax, Employee and certain other parties named therein
including, without limitation, the non-competition provision applicable to the
severance period as set forth in Section 1(A) of such Restrictive Covenant
Agreement.
     If you are agreeable to the arrangement contemplated above, your effective
termination will be May 5, 2006 and Halifax will have its legal counsel prepare
customary separation documents containing the above provisions and send them to
you and Margaret Holland.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



Letter Agreement
May 5, 2006
Page 2
If this letter agreement is acceptable to you, please sign this letter where
indicated below and return an executed copy to Halifax.

          Sincerely,    
 
        HALIFAX CORPORATION    
 
       
By:
  /s/ Charles L. McNew
 
    Name: Charles L. McNew    
Title:
    President and Chief Executive Officer    
 
        ACCEPTED AND AGREED TO:    
 
        /s/ L.L. Whiteside           L.L. Whiteside    
 
        cc:     Margaret Holland, Esquire    

 